Title: From Benjamin Franklin to Vergennes, 3 August 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


SirPassy Augt 3d. 1780.
It was indeed with very great Pleasure that I received and read the Letter your Exy. did me the honour of writing to me, communicating that of the President of Congress and the Resolutions of that Body relative to the Succours then expected: For the Sentiments therein express’d are so different from the Language held by Mr Adams, in his late Letters to your Excellency as to make it clear that it was from his particular Indiscretion alone, and not from any Instructions received by him, that he has given such just Cause of Displeasure, and that it is impossible his Conduct therein should be approved by his Constituents. I am glad he has not admitted me to any Participation in those Writings, and that he has taken the Resolution he expresses of not communicating with me or making use of my Intervention in his future Correspondence; a Resolution that I believe he will keep, as he has never yet communicated to me more of his Business in Europe than I have seen in the News Papers. I live upon Terms of Civility with him, not of Intimacy. I shall as you desire lay before Congress the whole Correspondence which you have sent me for that purpose.
With the greatest & most sincere Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy. the Count de Vergennes
 
Endorsed: M. De R.
